MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                 FILED
this Memorandum Decision shall not be
                                                                  Aug 10 2017, 8:50 am
regarded as precedent or cited before any
court except for the purpose of establishing                           CLERK
                                                                   Indiana Supreme Court
the defense of res judicata, collateral                               Court of Appeals
                                                                        and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
George Guido                                             T. Andrew Perkins
Graly & Guido Law Office, LLC                            Rachel A. Arndt
Fort Wayne, Indiana                                      Peterson Waggoner &
                                                         Perkins, LLP
Dana Leon
                                                         Rochester, Indiana
Rockhill Pinnick, LLP
Warsaw, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.R.H.,                                                  August 10, 2017
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         25A03-1611-DR-2534
        v.                                               Appeal from the Fulton Circuit
                                                         Court
O.M.H.,                                                  The Honorable A. Christopher
Appellee-Respondent                                      Lee, Judge
                                                         Trial Court Cause No.
                                                         25C01-1412-DR-738



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017     Page 1 of 11
[1]   J.R.H. (Mother) appeals the trial court’s custody order awarding primary

      physical and legal custody of her children to O.M.H. (Father). Mother raises

      two arguments on appeal, which we combine and restate as an argument that

      there is insufficient evidence supporting the trial court’s order. Finding the

      evidence sufficient, we affirm.


                                                    Facts
[2]   Father and Mother married in 2003. The union produced three children born

      in 2006, 2009, and 2011. The marriage gradually broke down and resulted in

      an acrimonious separation in 2014.


[3]   Mother’s alcohol consumption and abuse of prescription medications increased

      dramatically during the marriage. By Mother’s own admission, she is a

      recovering alcoholic. She has stated that at one point she was consuming “a

      fifth” of vodka every day. Tr. Vol. 2 p. 48. She admitted to drinking while

      supervising the children, frequently to the point of unconsciousness, and admits

      that her alcohol consumption hindered her ability to parent.


[4]   After the parents separated in 2014, Father often needed to leave his farm to

      check on the children and make sure they were safe while in Mother’s care.

      One of the children, while participating in play therapy, drew an unprompted

      picture of Mother passed out, with the child running over to his siblings to take

      care of them. The therapist testified that this picture indicated that the child

      had experienced trauma as a result of Mother’s substance abuse.



      Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 2 of 11
[5]   In October 2014, Mother and Father agreed that she should receive treatment

      for alcohol addiction. Father transported Mother to Fairbanks, an addiction

      treatment center in Indianapolis, where she was admitted to the inpatient

      program. After Mother completed the inpatient program in November 2014,

      Mother relocated to Indianapolis to undergo outpatient treatment through

      Fairbanks. Mother had very little contact with the children between October

      2014, when she began treatment, and May 2015; Father has had physical

      custody of the children since October 2014. Mother has not consistently

      exercised all the parenting time to which she is entitled.


[6]   Mother alleges that throughout their marriage, Father repeatedly physically

      abused her. Father denies these allegations and claims Mother was physically

      violent toward him. He further states that her injuries were caused by falling

      while she was heavily intoxicated. Neither parent faced criminal charges

      during the marriage.


[7]   Father has stated that he believes Mother is a neglectful parent and he has

      communicated to her that he does not want the children to have a relationship

      with her. Unfortunately, the children’s relationships with both parents have

      been strained by the conflict. Nonetheless, the children thrive in school and

      enjoy living on Father’s family farm. They are also strongly bonded to nearby

      extended family members. Mother admits that the children want to remain

      with Father.




      Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 3 of 11
[8]    While at Fairbanks, Mother engaged in a romantic relationship against

       treatment recommendations. Her partner was a fellow patient and the

       relationship resulted in pregnancy. Mother, the child, and the child’s father

       currently live together in Indianapolis. The custody evaluator testified that

       Mother’s decision to become involved in this relationship while in treatment

       showed “very poor judgment” and having a child soon after leaving treatment,

       while still married to Father, concerned the evaluator. Tr. Vol. 2 p. 76-77. The

       Guardian ad Litem noted that the children are not close with Mother’s

       boyfriend, and that the rapid progression of that relationship suggests a lack of

       stability.


[9]    Mother has found stable employment in Indianapolis but has moved multiple

       times since completing treatment at Fairbanks. Mother initially lived in a one-

       bedroom apartment, then a three-bedroom townhome, then another apartment.

       At the time of the final custody hearing, Mother planned to move to yet another

       residence in Indianapolis.


[10]   Father filed a petition to dissolve the marriage in December 2014. An

       evidentiary hearing regarding custody of the children took place on August 23

       and 24, 2016. On October 14, 2016, the trial court issued a custody order

       awarding sole physical and legal custody of the children to Father and ordering

       that Mother is entitled to unsupervised parenting time in accordance with the

       Parenting Time Guidelines. The trial court was dismayed by Father’s behavior

       with respect to Mother, but still found that it was in the children’s best interests

       to remain with him:

       Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 4 of 11
        This should be an easy decision. The children are deeply rooted
        in and around the Akron community. They are doing well in
        school. They are living on the family farm. They are surrounded
        by family and people that have known the family for generations.
        Ultimately, the Court chose to leave the children with the Father
        because they are doing well despite their Father’s behavior. The
        Father’s immature and abusive behavior towards the Mother
        makes an otherwise easy decision, difficult. The Father acted
        like a controlling bully throughout this process. The Court is
        particularly concerned with some of the Father’s
        communications with the children . . . . This must cease. One of
        the primary responsibilities of any custodial parent is to
        encourage and foster the relationship of the non-custodial parent.
        The Father has done poorly in this regard to date.


        The Father is commended, however, because the children have
        been and are doing well in his care.


        The Mother’s circumstances are unsettled. Since separation, the
        Mother entered into a relationship with a recovering addict.
        Mother now has a child with this individual. The Mother resides
        in an apartment in Indianapolis but is looking to secure a
        residence in another location. If the children are placed with
        Mother, they would begin in a new community, new school, and
        with new counselor(s). The Court commends the Mother’s
        progress in her substance abuse recovery.


        At some point, the advantages afforded the children by residing
        at the family farm surrounded by relatives and friends may
        become overwhelmed by the Father’s poor behavior—if his poor
        behavior continues.


Appealed Order p. 7-8. Mother now appeals.




Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 5 of 11
                                    Discussion and Decision
[11]   Mother argues that there is insufficient evidence supporting the trial court’s

       order granting physical and legal custody of the children to Father. We afford

       trial courts a great deal of deference in family law matters because of their

       extended face-to-face interactions with the parties. Best v. Best, 941 N.E.2d 499,

       502 (Ind. 2011). Trial judges are able to assess the credibility and character of

       the parties involved, and, because of this evidence, they are in a superior

       position to determine the best interests of the children. Id. In reviewing a trial

       court’s order in a family law matter, we neither reweigh evidence nor reassess

       witness credibility, and we view the evidence in the light most favorable to the

       judgment. D.C. v. J.A.C., 977 N.E.2d 951, 954 (Ind. 2012). We will only

       reverse the trial court’s judgment if it is clearly against the logic and effects of

       the facts and circumstances. L.C. v. T.M., 996 N.E.2d 403, 407 (Ind. Ct. App.

       2013).


[12]   A court must award custody in accordance with the best interests of the child.

       Ind. Code § 31-17-2-8. The trial court must consider all relevant factors,

       including the following:

                (1)    The age and sex of the child.

                (2)    The wishes of the child’s parent or parents.

                (3)    The wishes of the child, with more consideration given to
                       the child’s wishes if the child is at least fourteen (14) years
                       of age.

                (4)    The interaction and interrelationship of the child with:

       Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 6 of 11
                       (A)      the child’s parent or parents;

                       (B)      the child’s sibling; and

                       (C)      any other person who may significantly affect the
                                child’s best interests.

               (5)     The child’s adjustment to the child’s:

                       (A)      home;

                       (B)      school; and

                       (C)      community.

               (6)     The mental and physical health of all individuals involved.

               (7)     Evidence of a pattern of domestic or family violence by
                       either parent.

               (8)     Evidence that the child has been cared for by a de facto
                       custodian, and if the evidence is sufficient, the court shall
                       consider the factors described in section 8.5(b) of this
                       chapter.

               (9)     A designation in a power of attorney of:

                       (A)      the child’s parent; or

                       (B)      a person found to be a de facto custodian of the
                                child.


       Id. In this case, the trial court noted that it considered all of the above factors

       but placed “significant weight” on factors four and five. Appealed Order p. 2.


[13]   There is a wealth of evidence in the record supporting the trial court’s

       conclusion that primary physical and legal custody should be granted to Father.

       Among other things, the record reveals the following evidence:

       Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 7 of 11
    • Before Mother sought treatment for her alcoholism in October 2014, she
      had become an unsafe parent because of regular, substantial alcohol
      consumption while the children were in her care.
    • Mother had little contact with the children between October 2014 and
      May 2015, and did not exercise all of the parenting time to which she
      was entitled.
    • In March 2015, Mother became pregnant with the child of her new
      boyfriend, a man she met while both were in treatment at Fairbanks. She
      moved in with this man two months later and gave birth to a daughter in
      December 2015.
    • Since finishing treatment at Fairbanks, Mother had lived in three
      different homes and was planning to move to a fourth at the time of the
      custody hearing.
    • The custody evaluator noted that the two older children “reported
      enjoying farm life and indicated they would miss certain aspects of
      country living if they were no longer able to remain in the marital
      residence. They were not eager to leave friends, extended family, and
      their schools.” Tr. Ex. Vol. 2 p. 114.
    • A therapist working with the older two children testified that they enjoy
      living with Father, have strong family ties in Akron, and are doing well
      in school. Tr. Vol. 2 p. 201.
    • The Guardian ad Litem (GAL) noted that the children all expressed a
      desire for Father to maintain custody of them. Tr. Ex. Vol. 5 p. 113.
    • The GAL expressed concern about Mother’s relationship with her new
      boyfriend, who is also a recovering addict and has prior criminal history
      related to substance abuse.
    • The GAL noted that the children have a good rapport and bond with
      their current therapist; it was very difficult for the children when they had
      to switch to a new therapist. If the children were to move to live with
      Mother, they would need yet another new therapist, and the GAL is
      concerned about “the effect that continuing to make sudden changes in
      the lives of these children is having on their mental health.” Id. at 114-
      15.
    • Through all of Mother’s substance abuse and subsequent treatment,
      Father “took care of the children. He, with a great deal of help from his
      family members and friends, took care of getting the children to school

Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 8 of 11
             and their other events, providing supervision, feeding the children, taking
             care of them when they were sick, etc. As a result, the children are very
             closely bonded with their father and his family.” Id. at 117.
           • The GAL ultimately concluded that “it would not be in the best interests
             of these children for them to be taken out of their father’s home and
             placed in their mother’s home in Indianapolis. [Mother], while her
             reasons may be understandable, chose to move away from her children
             and make major changes in her life, including moving in with a new
             boyfriend and having another child. It would not be in the best interests
             of these children, who are already having to deal with some major
             changes and upheavals of their own, to force yet another major change
             on them. Consistency and stability are extremely important for children,
             and the family, school, and community connections the children have in
             their father’s home provide that consistency and stability to these
             children. All of the factors weigh in favor of [Father] having physical
             custody of the children.” Id. at 118. The GAL also recommended that
             Father have legal custody of the children. Id. at 119.

       We find that this evidence supports the trial court’s conclusion that, while

       legitimate concerns have been raised about Father’s behavior, it is in the

       children’s best interests to remain with him. They are bonded to him, well

       adjusted to their community and school, and generally doing well. To uproot

       them at this time could be detrimental to their well-being. Under these

       circumstances, we find sufficient evidence supporting the trial court’s order.


[14]   We acknowledge the evidence in the record tending to support Mother’s

       allegations that Father has been physically abusive to her in the past and

       emotionally abusive to her during the divorce proceedings. Arguments along

       these lines, however, amount to a request that we reweigh the evidence and

       second-guess the trial court’s assessment of witness credibility, which we may

       not do.
       Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 9 of 11
[15]   Mother correctly states that Father may not “sow the seeds of discord and reap

       improved custody rights.” Pierce v. Pierce, 620 N.E.2d 726, 731 (Ind. Ct. App.

       1993). However, the trial court awarded custody to Father not because of

       discord in the family, which Father has undoubtedly exacerbated, but because it

       determined that Father’s home is a stable and familiar environment for

       children. Indeed, the record indicates that the trial court acknowledged and

       criticized Father’s combative behavior. Nonetheless, the trial court found that

       it would be in the best interest of the children to award Father custody, and we

       have found sufficient evidence supporting that conclusion.


[16]   In a custody dispute, the trial court’s duty is to act in what it deems is the best

       interest of the children. The trial court determined that it is in the best interest

       of the children to remain in the home and schools to which they are

       accustomed. We find sufficient evidence in the record to support the trial

       court’s conclusion. This Court does not sanction any parent’s attempt to

       punish the other parent through their children, and we strongly echo the trial

       court’s caution that Father’s manipulative, toxic behavior must cease. We urge

       him not to interfere with Mother’s court-ordered parental access and to adhere

       strictly to the trial court’s order. Nonetheless, we find that the trial court did

       not err in granting physical and legal custody to Father.




       Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 10 of 11
[17]   The judgment of the trial court is affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 25A03-1611-DR-2534 | August 10, 2017   Page 11 of 11